Citation Nr: 0005652	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-14 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral 
polyneuropathy, to include as secondary to cold injury of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for peripheral 
polyneuropathy.  In that decision, the RO denied entitlement 
on a direct basis and as secondary to frostbite of the hands 
and feet.

The veteran's accredited representative, in its February 2000 
brief presentation, argued that the veteran submitted a claim 
for entitlement to an increased disability rating for 
service-connected PTSD in September 1998 and, again, in June 
1999.  This matter has not yet been addressed by the RO.  
Thus, it is referred back to the RO for proper action.


REMAND

The veteran contends that he is entitled to service 
connection for peripheral polyneuropathy.  He argues that the 
disability resulted from frostbite of the hands and feet that 
he incurred during service.  Alternatively, he argues, in 
essence, that he is entitled to presumptive service 
connection for peripheral polyneuropathy based on his status 
as a prisoner of war.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to ensure that the veteran is provided full due 
process.  38 C.F.R. § 3.103  (1999).  One of its duties is to 
obtain any and all available service records.  See VBA Letter 
20-99-60  (August 30, 1999).

In this case, as stated above, the veteran alleges 
entitlement to presumptive service connection for peripheral 
polyneuropathy based on his status as a prisoner of war 
(POW).  Pertinent regulations state that peripheral 
neuropathy shall be service-connected if manifest to a degree 
of 10 percent or more at any time after the veteran's 
discharge from service, if said veteran was a prisoner of war 
who was interned or detained for 30 days or more.  38 C.F.R. 
§§ 3.307(a)(5), 3.309(c)  (1999).

The evidence in the claims file pertaining to the veteran's 
date of detainment as a prisoner of war is not uniform.  A 
January 1988 Request for Information, VA Form 07-3101, 
indicates that the RO requested from the National Personnel 
Records Center (NPRC), the date of the veteran's release from 
enemy capture.  The NPRC replied in handwritten form that the 
veteran's "POW status" was from "March 3, 1945, to March 
28, 1945."  However, no documents verifying such dates, or 
even indicating from where NPRC obtained their information, 
is of record.  This is significant because, in several lay 
statements, including a POW Medical History form, VA Form 10-
0048, the veteran asserted that he was captured on or about 
January 15, 1945, and was reunited with his unit after 
escaping from the enemy in April 1945.  He asserts that, 
overall, he was a POW for "3 months."

In light of the above, the Board finds that verification of 
the veteran's dates as a POW is needed.  While the claims 
file contains several such requests from the RO over a period 
of many years, none specifically ask for the veteran's 
complete service personnel records file, nor the official 
documents relied upon by the NPRC for its conclusion that his 
POW status was from March 3, 1945, to March 28, 1945.

The Board makes no finding as to whether the veteran has 
presented a well grounded claim, invoking a duty to assist 
with evidence in support of his claim pursuant to 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the NPRC, 9700 
Page Boulevard, St. Louis, Missouri  
63132, and request all service personnel 
records pertaining to the veteran.  It 
should again specifically request the 
dates of POW status and should require 
that the NPRC attach any and all 
documents relied upon for determining his 
period of POW status.  The RO should also 
contact the veteran and inform him of the 
importance of obtaining official 
verification of his period of service as 
a POW, providing him the opportunity to 
obtain such verification.  Copies of any 
and all records obtained should be made 
part of the claims folder.

2.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
service connection for peripheral 
polyneuropathy, to include as secondary 
to cold injury of the hands and feet.  
Entitlement on both a direct and 
presumptive basis should be addressed.  
See 38 C.F.R. §§ 3.303, 3.307(a)(5), 
3.309(c)  (1999).

3.  If any part of its decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to ensure the veteran full due 
process.  The veteran needs to take no action until so 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



